ORDER

PER CURIAM.
Lacey Paige (Defendant) appeals the judgment on his conviction by a jury of robbery in the first degree, section 569.020 RSMo 1994, and armed criminal action, section 571.015 RSMo 1994. Defendant was found to be a persistent offender, section 558.021 RSMo 1994, and sentenced to two concurrent terms of thirty years.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed in accordance with Rule 30.25(b).
In this consolidated case, Defendant also appeals from the denial of his Rule 29.15 motion. We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact are not clearly erroneous. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The motion court’s judgment is affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).